The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is a Final Office Action responsive to Applicant’s reply filed 09/01/2022.
Claims 1-3, 6-20 are pending.

Response to Amendment
	Applicant has amended claim 1 to include the limitations of previously presented claims 4 and 5.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9146777 (hereinafter ‘777). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘144 patent anticipate the claims of the instant application. Claims 1 of the ‘144 patent and the instant application is reproduced below to illustrate the similarities for Applicant’s benefit.
Instant Application
 9146777
1. A processing system, comprising: a task pool; a controller configured to populate the task pool with a first task; and a first co-processor comprising a first agent configured to proactively retrieve the first task from the task pool and to deliver the first task to the first co-processor, wherein the first co-processor is configured to process the first task and dispatch the first agent to update the task pool to reflect completion of the first task, all without communication between the first co-processor and the controller.
1. An apparatus for parallel processing of a large computing requirement, the apparatus comprising: a central processing unit ("CPU"); a task pool in electronic communication with the CPU; and a first solidarity cell in electronic communication with the task pool, the first solidarity cell comprising a first agent configured to proactively retrieve, from the task pool, without requiring an instruction from the CPU, a matching task for the solidarity cell to process; wherein the CPU populates the task pool by dividing the requirement into one or more threads and placing the threads in the task pool, each thread comprising one or more tasks, and the matching task being one of the tasks; wherein each task comprises a descriptor, the descriptor containing at least: a function to be executed; and a memory location of data upon which the function is to be executed; wherein the first agent is a data frame comprising: a source address, a destination address and a payload; wherein the first agent retrieves the matching task by: being dispatched by the first solidarity cell to the task pool, during which the source address is the first solidarity cell's address, the destination address is the task pool's address, and the payload comprises a list of functions the first solidarity cell is configured to perform; searching the task pool for a task that is ready to be processed and has a function that the first solidarity cell can perform; and returning to the first solidarity cell, during which the source address is the task pool's address, the destination address is the first solidarity cell's address, and the payload comprises the descriptor of the matching task.


	As can be readily apparent from the table above, the ‘777 patent anticipates each and every limitation of the claim 1 of the instant application.

Claims 1-3, 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9852004 (hereinafter ‘004). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘004 patent anticipate the claims of the instant application. Claims 1 of the ‘004 patent and the instant application is reproduced below to illustrate the similarities for Applicant’s benefit.
Instant Application
9852004
1. A processing system, comprising: a task pool; a controller configured to populate the task pool with a first task; and a first co-processor comprising a first agent configured to proactively retrieve the first task from the task pool and to deliver the first task to the first co-processor, wherein the first co-processor is configured to process the first task and dispatch the first agent to update the task pool to reflect completion of the first task, all without communication between the first co-processor and the controller.
1. A processing system, comprising: a task pool; a controller configured to populate the task pool with a plurality of first tasks and a plurality of second tasks; a first co-processor configured to successively: retrieve a first task from the task pool; deliver the first task to the first co-processor; process the first task; generate first resulting data; and update the task pool to reflect completion of the first task, all without any communication between the first co-processor and the controller; and a second co-processor configured to successively: retrieve a second task from the task pool; deliver the second task to the second co-processor; process the second task; generate second resulting data; and update the task pool to reflect completion of the second task, all without any communication between the second co-processor and the controller; wherein the processing system is configured to dynamically accept the first co-processor, the second co-processor, and an additional co-processor into the processing system on a plug-and-play basis without any communication with the controller.



As can be readily apparent from the table above, the ‘004 patent anticipates each and every limitation of the claim 1 of the instant application.

Claims 1-3, 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10592275 (hereinafter ‘275). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘275 patent anticipate the claims of the instant application. Claims 1 of the ‘275 patent and the instant application is reproduced below to illustrate the similarities for Applicant’s benefit.
Instant Application
10592275
1. A processing system, comprising: a task pool; a controller configured to populate the task pool with a first task; and a first co-processor comprising a first agent configured to proactively retrieve the first task from the task pool and to deliver the first task to the first co-processor, wherein the first co-processor is configured to process the first task and dispatch the first agent to update the task pool to reflect completion of the first task, all without communication between the first co-processor and the controller.
1. A collaborative intelligence system, comprising: a task pool; a controller configured to populate the task pool with a plurality of first tasks and a plurality of second tasks; a first co-processor configured to successively: proactively retrieve a first task from the task pool; process the first task; generate first resulting data; and update the task pool to reflect completion of the first task, all without any communication between the first co-processor and the controller; and a second co-processor configured to successively: proactively retrieve a second task from the task pool; process the second task; generate second resulting data; and update the task pool to reflect completion of the second task, all without any communication between the second co-processor and the controller; wherein the collaborative intelligence system is configured to dynamically accept the first co-processor, the second co-processor, and an additional co-processor into the processing system on a plug-and-play basis without any communication with the controller; the plurality of first tasks and the plurality of second tasks are associated with a common objective; the first and second co-processors autonomously work together in solidarity with the task pool to complete the common objective.



As can be readily apparent from the table above, the ‘274 patent anticipates each and every limitation of the claim 1 of the instant application.

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 8, 4-7, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bates et al. (U.S. Pat. App. Pub. 2007/0074207).

With respect to Claim 1, Bates teaches: a task pool ([0036, lines 1-10, the task queue corresponds to the “task pool”, [0034] lines 1-3); 
a controller configured to populate the task pool with a first task (id., [0033], Fig. 1 label 102, the PPU corresponds to the controller); and 
a first co-processor comprising a first agent configured to proactively retrieve the first task from the task pool and to deliver the first task to the first co-processor, wherein the first co-processor is configured to process the first task and dispatch the first agent to update the task pool to reflect completion of the first task, all without communication between the first co-processor and the controller. ([0041], lines 1-3, [0034], [0035]: the SPU Task Manager STM corresponds to the “first agent”, the SPU corresponds to the “first co-processor” , [0036]: “tasks maybe added to the task queue by applications running on the PPU…”, “…the PPU polls the task queue for completion of tasks…”, “…the STM kernel set a bit in atomic…when a task completes”, “…the bit can be polled form the PPU…”). 

With respect to Claim 2, Bates teaches: wherein the first co-processor is configured to modify a task within the task pool ([0036]1-3, 17-19, [0035]).

With respect to Claim 3, Bates teaches: wherein the first task includes indicia of a first task type, the first co-processor is configured to perform tasks of the first type, and the first agent is configured to search the task pool for a task of the first type ([0046] lines 1-3, [0038] lines 1-12).

With respect to Claim 8, Bates teaches: wherein the first co-processor is configured to determine that it has available processing capacity, and to dispatch the agent to the task pool in response to the determination ([0059] ([0034] lines 1-3, [0035] lines 1-4, [0041] lines 1-3, [0035] lines 4-6, [0042] lines 5-6, [0057]).


With respect to Claim 6, Bates teaches: wherein the controller and the first 26UTILITY PATENT APPLICATION Attorney Docket No. 221.0001C1 co-processor are configured communicate with each other only through the task pool ([0059], [0053] lines 7-9).

With respect to Claim 7, Bates teaches: wherein the controller and the first co-processor are configured communicate with each other directly and through the task pool (id.).

With respect to Claim 20, it recites similar limitations as Claim 1 and is therefore rejected under the same citations and rationale provided for Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 10, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (U.S. Pat. App. Pub. 2007/0074207).

With respect to Claim 9 and 10, they recite similar limitations as Claims 1-3 and are therefore rejected under the same citations and rationale. Claims 9 and 10 recite a second task, second co-processor having a second agent. Bates teaches several SPU’s each having its own STMs. Therefore one of ordinary skill in the art at the time the invention was made would have found it obvious that the other SPU's would have the same functionality as the one described that can proactively retrieve tasks and the same functionality carried out by the SPU cited in Claims 1-3 can be carried out by the other SPUs.

With respect to Claim 12, Bates teaches: wherein the controller, the task 27UTILITY PATENT APPLICATION Attorney Docket No. 221.0001C1 pool, and the first and second co-processors reside on a monolithic integrated circuit (IC) (Fig. 1)

Claims 13-18, 19 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (U.S. Pat. App. Pub. 2007/0074207) in view of Tozlu et al. (“Wi-Fi Enabled Sensors for Internet of Things: A Practical Approach”, IEEE Communications Magazine, June 2012).
Tozlu et al. was cited in the IDS of 2/12/2020.
With respect to Claim 13, Bates substantially teaches the invention as claimed including: proactively sending a first agent from the first cell to the task pool without communicating with the CPU; searching the task pool, by the first agent, for a task of the first type; retrieving, by the first agent, the first task from the task pool; transporting, by the first agent, the first task to the first cell; processing, by the first cell, the first task; and sending a notification from the first cell to the task pool that the first task is completed ([0034] lines 1-3, [0035] lines 1-4, [0041] lines 1-3, [0035] lines 4-6, [0042] lines 5-6, [0057], [0036] lines 15-19, [0008]-[0009]). 
Bates does not specifically disclose: programming a first cell to perform the first task type.
However, Tozlu discloses: programming a first cell to perform the first task type; adding the programmed first cell to the network (Abstract and Introduction, pg. 134); adding the programmed first cell to the network (Fig. 1).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the teachings of Tozlu to ensure power savings in devices that cannot be recharged thereby improving the feasibility of low power Wi-Fi technology to enable IP connectivity of battery powered devices.

With respect to Claim 14, Bates teaches: marking, by the task pool, the first task as being completed; and sending a notification from the task pool to the CPU that the first task is completed ([0059], [0053] lines 7-9, [0056], [0057], [0036]). 

With respect to Claim 15, Bates teaches: configuring the first cell to determine that the first cell has available processing capacity as a predicate to proactively sending the first agent to 28UTILITY PATENT APPLICATION Attorney Docket No. 221.0001C1 the task pool ([0034] lines 1-3, [0035] lines 1-4, [0041] lines 1-3, [0035] lines 4-6, [0042] lines 5-6, [0057], [0059]).

With respect to Claim 16, Tozlu teaches: integrating the first cell into a first device prior to adding the programmed first cell to the network (Fig. 1). 

With respect to Claim 17, Tozlu teaches: wherein the first device comprises one of a sensor, light bulb, power switch, appliance, biometric device, medical device, diagnostic device, lap top, tablet, smartphone, motor controller, and security device (Fig. 1). 

With respect to Claim 18, Tozlu teaches: wherein adding the programmed first cell to the network comprises: establishing a communication link between the first cell and the task pool (Fig. 1, pg. 135 left column first and second full paragraph). 

With respect to Claim 11, Tozlu teaches: wherein the controller and the task pool reside on a monolithic integrated circuit (IC), and the first co-processor does not reside on the IC (Fig. 1, pg. 136 left column 2nd full paragraph).

With respect to Claim 19, it recites similar limitations as Claim 13 and is therefore rejected under the same citations and rationale. Claim 19 recite a second task, second co-processor having a second agent. Bates teaches several SPU’s each having its own STMs. Therefore one of ordinary skill in the art at the time the invention was made would have found it obvious that the other SPU's would have the same functionality as the one described that can proactively retrieve tasks and the same functionality carried out by the SPU cited in Claims 13 can be carried out by the other SPUs.

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. Applicant alleges that Bates does not recite a system in which the coprocessors collaboratively retrieve and process tasks through their agents, and thereafter update the task pool without any direct communication with the controller whatsoever. Examiner, respectfully, disagrees. Bates discloses that the SPU’s include SPU Task Managers/SPU Kernels that retrieve task from task queues ([0041], lines 1-3). The STM Kernel sets a bit in the task queue in an atomic transaction when a task completes ([0036]). The PPU polls said task queue to check if the task completes. The transactions of setting the bit in the task queue by the STM Kernel and polling the bit by the PPU does not involve communicating between the two entities. When the STM Kernel updates the task queue by setting a bit atomically for a completed task, (which is how the task queue is updated to reflect a completion of a task), it is not communicating with the PPU. In other words, no communication with the PPU is necessary for the SPU Kernel to update the bit in the task queue, or retrieves task from the task queues, which is akin to the claim language. The rejection is, respectfully, maintained.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/
Primary Examiner, Art Unit 2195